

CREDIT DEFAULT PROTECTION AGREEMENT


THIS CREDIT DEFAULT PROTECTION AGREEMENT (this "Agreement") is made and entered
into as of October 15, 2018, by and between EF Financial, LLC, a Delaware
limited liability company ("EFF") and EF SPV, Ltd., a Cayman Islands exempted
company incorporated with limited liability ("EFSPV"). Each party to this
Agreement may be referred to herein, individually, as a "Party" or,
collectively, as "Parties."


Recitals


WHEREAS, EFSPV has entered into a Participation Agreement of even date herewith
(as the same may be amended, supplemented, restated or otherwise modified from
time to time, the "Participation Agreement") with FinWise Bank, a Utah state
chartered bank ("FB") pursuant to which EFSPV may from time to time acquire
certain Participation Interests in Loans, including the Receivables and the
Collections related thereto (as each such term is defined below);


WHEREAS, the lenders from time to time party thereto (individually and
collectively, the "Lender"), Victory Park Management, LLC, as administrative
agent and collateral agent for such lenders and the Holders (as defined therein)
(in such capacities, the "Agent") and EFSPV have entered into that certain
Fourth Amended and Restated Financing Agreement of even date herewith (as the
same may be amended, supplemented, restated or otherwise modified from time to
time, the "Financing Agreement") pursuant to which Lender shall extend a credit
facility to EFSPV to facilitate the purchase by EFSPV of Participation Interests
from time to time pursuant to the Participation Agreement;


WHEREAS, in connection with the transactions contemplated by the Financing
Agreement, EFF has agreed to provide EFSPV with credit risk insurance in the
form of Credit Default Payments (as defined below) to EFSPV in return for the
payment by EFSPV of EFF Credit Risk Premiums (as defined below) pursuant to the
terms of this Agreement; and


WHEREAS, as collateral security for EFF's potential Credit Default Payment
obligations under this Agreement, EFF has agreed to deposit funds into the
Operating Account (as defined below) from time to time to be used (i) for the
payment by EFF of EFSPV Credit Default Payments pursuant to the terms of this
Agreement, and (ii) for the purchase by EFSPV of Participation Interests
pursuant to the Participation Agreement.


NOW, THEREFORE, for and in consideration of the premises, and the agreements,
covenants, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged and confessed, the parties, intending to be
legally bound, agree as follows:


Agreement


1.Defined Terms. As used herein, the following terms have the following meanings
and capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Participation Agreement or, if not defined
therein, the Financing Agreement:


(a)    "Additional Amount" shall have the meaning specified in Section 8(a).




15651.005 4829-8396-4018.2     1



--------------------------------------------------------------------------------




(b)    "Administrative Services Agreement" means the Administrative Services
Agreement of even date herewith by and between EFSPV and EFF, as the same may be
amended, supplemented, restated or otherwise modified from time to time.




(c)    "Affiliates" means with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.


(d)    "Agent Fee" shall have the meaning assigned to such term in the
Administrative Services Agreement.


(e)    "Agreement" shall have the meaning set forth in the introductory
paragraph.


(f)    "Borrower" means an obligor on a Loan.


(g)    "Business Day" means a day other than Saturday, Sunday or a public
holiday on which banks are authorized or required to be closed under the laws of
the State of Delaware.


(h)    "Credit Advance" means an advance by Lender to EFSPV pursuant to the
Financing Agreement.


(i)    "Code" means the Internal Revenue Code of 1986, as amended.


(j)    "Collateral" shall have the meaning given to such term in the Security
Agreement.


(k)    "Collections" shall have the meaning assigned to such term in the
Participation Agreement.


(l)    "Defaulted Loan" means a Loan that has been charged off in accordance
with the Program Guidelines due to a default by a Borrower.


(m)    "EFF" shall have the meaning set forth in the introductory paragraph.


(n)    "EFF Credit Risk Premium" means, for any given calendar month, the excess
(if any) of the Participation Percentage of (i) the Finance Charge Receivables
received or accrued by EFSPV on account of the Participation Interests during
such calendar month, less (ii) all Realized Losses incurred by EFSPV on account
of the Participation Interests during such calendar month, less (iii) all
Servicing Fees, Participation Fees and Purchase Premiums incurred by EFSPV
pursuant to the Participation Agreement during such calendar month, less (iv)
all other expenses (including any loan loss reserves in respect of such
Participation Interests in accordance with Generally Accepted Accounting
Principles and based upon the ultimate collectability of the Loans that have a
principal and/or interest payment less than sixty (60) days past due), less (v)
the Fixed Return for such calendar month, less (vi) any Taxes incurred by EFSPV
for such calendar month, less (vii) the Agent Fee and the Monthly Maintenance
Fee.


(o)    "EFSPV" shall have the meaning set forth in the introductory paragraph.


15651.005 4829-8396-4018.2     2



--------------------------------------------------------------------------------






(p)    "EFSPV Credit Default Payment" means, for any given calendar month, the
excess (if any) of the sum of (i) all Realized Losses incurred by EFSPV on
account of the Participation Interests during such calendar month, plus (ii) all
Servicing Fees, Participation Fees, Financing Fees and Purchase Premiums
incurred by EFSPV pursuant to the Participation Agreement during such calendar
month, plus (iii) all other expenses (including any loan loss reserves in
respect of such Participation Interests in accordance with Generally Accepted
Accounting Principles and based upon the ultimate collectability of the Loans
that have a principal and/or interest payment less than sixty (60) days past
due), plus (iv) the Fixed Return for such calendar month, plus (v) any Taxes
incurred by EFSPV for such calendar month, plus (vi) the Agent Fee and Monthly
Maintenance Fee, less the Participation Percentage of the Finance Charge
Receivables received or accrued by EFSPV on account of the Participation
Interests during such calendar month.


(q)    "FB" shall have the meaning set forth in the recitals.


(r)    ''Finance Charge Receivables" shall have the meaning assigned to such
term in the Participation Agreement.


(s)    "Financing Agreement" shall have the meaning set forth in the recitals.


(t)    "Financing Fee" shall have the meaning assigned to such term in the
Participation Agreement.


(u)    "Fixed Return" shall have the meaning assigned to such term in the
Administrative Services Agreement.


(v)    "Governmental Authority" means any federal or state government (or any
political subdivision of any of the foregoing), and any agency, authority,
commission, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, whether or
not any such Governmental Authority has jurisdiction over a Party.


(w)    "Law" or "Laws" means all applicable state and federal codes, statutes,
laws, permits, rules, regulations, interpretations, regulatory guidance,
ordinances, orders, policies, determinations, judgments, writs, injunctions,
decrees and common law and equitable rules, causes of action, remedies and
principles as the same may be amended, modified, supplemented or superseded from
time to time, and any requirements of any Governmental Authority with
appropriate jurisdiction.


(x)    "Lender" shall have the meaning set forth in the recitals.


(y)    "Material Adverse Effect" means a material adverse effect on: (i) the
business operations, properties, assets, condition (financial or otherwise) of a
Party; (ii) the ability of a Party to fully and timely perform its obligations
under this Agreement; (iii) the legality, validity, binding effect, or
enforceability against a Party to this Agreement; or (iv) the rights, remedies
and benefits available to a Party under this Agreement.


(z)    "Monthly Maintenance Fee" shall have the meaning assigned to such term in
the Administrative Services Agreement.


15651.005 4829-8396-4018.2     3



--------------------------------------------------------------------------------






(aa)    "Operating Account" shall have the meaning assigned to such term in the
Administrative Services Agreement.


(bb)    "Other Taxes" shall have the meaning set forth in Section 8(b).


(cc)    "Participation Agreement" shall have the meaning set forth in the
recitals.


(dd)    "Participation Fee" shall have the meaning assigned to such term in the
Participation Agreement.


(ee)    "Participation Interest" shall have the meaning assigned to such term in
the Participation Agreement.


(ff)    "Participation Percentage" shall have the meaning assigned to such term
in the Participation Agreement.


(gg)    "Party" shall have the meaning set forth in the introductory paragraph.


(hh)    "Person" means any individual, corporation, estate, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.


(ii)    "Principal Receivables" shall have the meaning assigned to such term in
the Participation Agreement.


(jj)    "Program" shall have the meaning assigned to such term in the
Participation Agreement.


(kk)    "Program Guidelines" shall have the meaning assigned to such term in the
Financing Agreement.


(ll)    "Purchase Premium" shall have the meaning assigned to such terms in the
Participation Agreement.


(mm)    "Realized Loss" means, with respect to each Defaulted Loan, an amount as
of the date of such liquidation, equal to (i) the Principal Receivables then due
and owing in respect of such Defaulted Loan, plus (ii) all accrued and unpaid
Finance Charge Receivables in respect of such Defaulted Loan, minus (iii) any
Recoveries in respect of such Defaulted Loan.


(nn)    "Receivables" shall have the meaning assigned to such term in the
Participation Agreement.


(oo)    "Recoveries" shall have the meaning assigned to such term in the
Participation Agreement.


(pp)    "Requirements" means all Laws applicable to the Parties or the
transactions contemplated by the Transaction Documents.


15651.005 4829-8396-4018.2     4



--------------------------------------------------------------------------------






(qq)    "Reserve Deposit" means, with respect to each Credit Advance, an amount
equal to 15% of such Credit Advance.


(rr)    "Security Agreement" shall have the meaning given to such term in the
Financing Agreement.


(ss)    "Servicing Fees" shall have the meaning assigned to such term in the
Participation Agreement.


(tt)    "Taxes" means all current or future (a) foreign, federal, state or local
income, gross receipts, franchise, estimated, alternative minimum, add-on
minimum, sales, use, transfer, registration, value added, excise, parking,
unclaimed property/escheatment, natural resources, severance, stamp, occupation,
occupancy, ad valorem, premium, windfall profit, environmental, customs, duties,
real property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax of any
kind whatsoever, (b) any liability for the payment of amounts of the type
described in clause (a) hereof as a result of being at any time a transferee of,
or a successor in interest to, any person, and (c) any interest, penalties or
additions to tax or additional amounts (whether disputed or not) in respect of
the foregoing.


(uu)    "Transaction Documents" means this Agreement, the Participation
Agreement, the Administrative Services Agreement, the Financing Agreement and
each of the other agreements, documents, certificates or other instruments
delivered in connection with the transactions contemplated hereby and thereby.


(vv)    "Victory Park" means Victory Park Capital Advisors, LLC, a Delaware
limited liability company, or its successors and assigns.


2.
Distributions.



(a)    No later than ten (10) Business Days after the end of each calendar
month, EFSPV shall pay or cause to be paid to Victory Park the Fixed Return for
such prior calendar month out of Collections received in respect of the
Participation Interests;


(b)    No later than ten (10) Business Days after the end of each calendar
month, but only after payment in full of the Fixed Return as contemplated by the
preceding clause (a) with respect to such calendar month, EFSPV shall pay or
cause to be paid to EFF the EFF Credit Risk Premium, if any, for such calendar
month by wire transfer of immediately available funds to accounts specified in
writing by EFF; provided that, no such EFF Credit Risk Premium, or any part
thereof, shall be paid or otherwise distributed to EFF pursuant to this clause
(b) upon the occurrence and during the continuance of an Event of Default; and


(c)    No later than ten (10) Business Days after the end of each calendar
month, EFF shall pay or cause to be paid to EFSPV the EFSPV Credit Default
Payment, if any, for such calendar month by wire transfer of immediately
available funds to accounts specified in writing by EFSPV.


15651.005 4829-8396-4018.2     5



--------------------------------------------------------------------------------






EFSPV acknowledges that the obligation of EFF to pay EFSPV Credit Default
Payments to EFSPV pursuant to clause (c) above is a material inducement to EFSPV
to enter into this Agreement and the Participation Agreement, and is a material
factor in EFSPV's agreement to pay the EFF Credit Risk Premiums to EFF pursuant
to clause (b) above.


3.Deposits into Operating Account. Upon the funding of each Credit Advance by
Lender to EFSPV, EFF shall deposit or cause to be deposited an amount equal to
the Reserve Deposit into the Operating Account. The Reserve Deposits shall be
used solely (i) for the payment by EFF of EFSPV Credit Default Payments pursuant
to the terms of this Agreement, and (ii) for the purchase by EFSPV of
Participation Interests pursuant to the Participation Agreement.


4.Withdrawal of Reserve Deposits from the Operating Account. Solely to the
extent necessary to satisfy its obligations under Section 2(c), EFF may request
EFSPV to withdraw Reserve Deposits from the Operating Account from time to time.
Additionally, upon a decrease in the available amount of Credit Advances under
the Financing Agreement, EFF may request EFSPV to return a corresponding amount
of the Reserve Deposits to EFF.


5.Representations and Warranties. Each Party hereby makes the following
representations and warranties to the other Party as of the date hereof:


(a)    Organization and Good Standing. It is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization and has
the full power, authority and the legal right to own its properties and conduct
its business as now conducted, and to execute, deliver and perform its
obligations under this Agreement and under each of the other Transaction
Documents to which it is a party.


(b)    Due Qualification. It (i) is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where such qualification is
necessary in order to perform its duties hereunder and under each of the other
Transaction Documents to which it is a party, (ii) has obtained all licenses and
approvals as required under federal and state law that are necessary to perform
its duties hereunder and under each of the other Transaction Documents to which
it is a party and (iii) is in compliance with its organizational documents.


(c)    Due Authorization; Enforceability. It has the full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
under each of the other Transaction Documents to which it is a party including,
without limitation, the performance of the Services to be performed by it
hereunder. The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party has been duly authorized by
all necessary entity action on its part and do not and will not contravene any
provision of its organizational documents. Each of this Agreement and the other
Transaction Documents to which it is a party has been duly executed and
delivered by it and constitutes a legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and/or other similar laws and general equitable
principles.


15651.005 4829-8396-4018.2     6



--------------------------------------------------------------------------------






(d)    No Conflict. The execution, delivery and performance of this Agreement
and each of the other Transaction Documents to which it is a party and the
transactions contemplated hereby and thereby does not violate, conflict with or
result in a breach or default under (i) its organizational documents, (ii) any
material federal, state or local law, rule or regulation applicable to it or
(iii) any other material agreement or other document to which it is a party or
by which it or any of its property is bound.


(e)    No Proceeding. There is no litigation or administrative proceeding before
any court, tribunal or governmental body presently pending or threatened against
it which (i) if adversely determined, could reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect or (ii)
questions the validity of this Agreement or any of the other Transaction
Documents or any of the transactions contemplated hereby or thereby or any
action taken or to be taken pursuant hereto or thereto.


(f)    No Consents. Except as obtained prior to the date hereof, it is not
required to obtain any consent, authorization, approval, order, license,
franchise, permit, certificate or accreditation of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or authority or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement or any of the other Transaction Documents to which it is a party.


6.Term. This Agreement shall commence on the date hereof and shall terminate
upon the earliest of: (i) the final payment or other liquidation of the last
outstanding Participation Interest and the remittance of all funds due
hereunder; or (ii) by mutual consent of EFF and EFSPV in writing. All Reserve
Deposits, if any, remaining on deposit in the Operating Account upon termination
of this Agreement shall be distributed to EFF or its designee.


7.Limitation on Duties. Each Party undertakes to perform only such duties as are
expressly set forth herein with respect to such Party, and no additional duties
or obligations shall be implied hereunder. In performing its duties under this
Agreement, or upon the claimed failure to perform any of its duties hereunder,
no Party shall be liable to any other Person for any damages, losses or expenses
which may be incurred as a result of such Party so acting or failing to so act;
provided, however, that no Party shall be relieved from liability for damages
arising out of its gross negligence or willful misconduct under this Agreement.
In no event shall a Party incur any liability with respect to (i) any action
taken or omitted to be taken by it in good faith or (ii) any action taken or
omitted to be taken by it in reliance upon the advice of its counsel.


8.Taxes.


(a)    All payments by or on behalf of EFF hereunder shall be made free and
clear of and without deduction or withholding for all current or future Taxes,
levies, imposts, deductions or charges unless required by law. If any Taxes are
required by law to be deducted or withheld from or in respect of any payment or
sum payable hereunder by EFF, (i) the applicable withholding agent shall make
such deductions and withholdings within the time allowed and in the minimum
amount required by law, (ii) the sum payable by EFF shall be increased by the
amount (an "Additional Amount") necessary so that, after making all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 8(a)) EFSPV shall receive an amount
equal to the sum it would have received had no such deductions or withholdings
been made and (iii) the withholding agent shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable


15651.005 4829-8396-4018.2     7



--------------------------------------------------------------------------------




law and shall promptly provide to EFSPV an evidence of such payment to the
relevant Governmental Authority (in a form reasonably satisfactory to EFSPV).


(b)    EFF will pay to the relevant Governmental Authority in accordance with
applicable law any current or future stamp, stamp duty, registration, court,
documentary, intangible, recording, filing or similar Taxes or any other excise
or property taxes, charges or similar levies that arise from any payment made
hereunder, or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement that are or would be applicable to EFF
or to EFSPV, as applicable ("Other Taxes").


(c)    EFF shall indemnify EFSPV and its respective Affiliates for the full
amount of Taxes and Other Taxes paid by EFSPV or such Affiliates and any
liability (including penalties, interest and expenses (including reasonable
attorney's and other advisors' fees and expenses)) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability prepared by EFSPV or such Affiliate, absent
manifest error, shall be final conclusive and binding for all purposes. Such
indemnification shall be made within thirty (30) days after the date EFSPV or
such Affiliate makes written demand therefor.


(d)    On the date hereof, and subsequently upon reasonable request by the other
Party, each Party shall deliver to the other Party a completed and signed IRS
Form W-8 or IRS Form W-9 (or any successor form) as applicable.


(e)    Notwithstanding anything to the contrary herein, each Party's obligations
under this Section 8 shall survive any assignment of rights hereunder and the
termination of this Agreement.


9.Notices. Except as otherwise expressly provided herein, all notices required
or agreed to be given pursuant hereto shall be in writing and shall be deemed to
have been properly given, served and received (a) if delivered by messenger,
when delivered, (b) if mailed, on the third (3rd) Business Day after deposit in
the United States of America mail certified, postage prepaid, return receipt
requested or (c) if delivered by reputable overnight express courier, freight
prepaid, the next Business Day after delivery to such courier. Notices shall be
addressed to the Parties as set forth below:


If to EFF:


EF Financial, LLC
4150 International Plaza, Suite 300
Fort Worth, Texas 76109
Attention:    Chief Executive Officer
E-Mail:    krees@elevate.com


with a copy (for informational purposes only) to:


Coblentz Patch Duffy & Bass LLP
One Montgomery Street, Suite 3000
San Francisco, California 94104
Attention:    Paul J. Tauber, Esq.
E-Mail:    pjt@cpdb.com


15651.005 4829-8396-4018.2     8



--------------------------------------------------------------------------------






If to EFSPV:


EF SPV, Ltd.
c/o Maples and Calder
P.O. Box 1093
Boundary Hall, Cricket Square
Grand Cayman, KY1-1102 Cayman Islands
Telephone:    (345) 814-5710
Attention:    Andrew Dean, Senior Vice President
E-Mail:    Andrew.Dean@maplesfs.com


with copies (for informational purposes only) to:


Victory Park Capital Advisors, LLC
150 N. Riverside Plaza, Suite 5200
Chicago, Illinois 60606
Telephone:    (312) 705-2786
Facsimile:    (312) 701-0794
Attention:    Scott R. Zemnick, General         Counsel
E-Mail:    szemnick@victoryparkcapital.com


and


Katten Muchin Rosenman LLP
525 West Monroe Street
Chicago, Illinois 60661
Telephone:    (312) 902-5297 and (312) 902-5495
Facsimile:    (312) 902-1061
Attention:    Mark R. Grossmann, Esq. and Scott E. Lyons, Esq.
E-Mail:    mark.grossman@kattenlaw.com
scott.lyons@kattenlaw.com


The Parties may change their addresses for notice by serving written notice upon
all other Parties.


10.Governing Law. This Agreement shall be a contract made under, and governed
and enforced in every respect by, the internal laws of the State of New York,
without giving effect to its conflicts of law principles other than §5-1401 and
5-1402 of the New York General Obligations Law. Any dispute, controversy, or
claim, whether contractual or non-contractual, between the Parties arising
directly or indirectly out of or connected with this Agreement, including claims
for declaratory relief, or relating to the breach or alleged breach of any
representation, warranty, agreement, or covenant under this Agreement, unless
mutually settled by the Parties, shall be determined by arbitration in the
Borough of Manhattan, New York.


15651.005 4829-8396-4018.2     9



--------------------------------------------------------------------------------






11.Complete Agreement. This Agreement, together with the agreements referenced
herein, constitutes the complete agreement between the Parties with respect to
the specific subject matter hereof and supersede all existing agreements and all
oral, written, or other communications between the Parties concerning its
subject matter. The Parties make no representations or warranties to each other,
except as specifically set forth in or specified by this Agreement and the other
Transaction Documents. All prior representations and statements made by either
Party or its representatives, whether verbally or in writing, are deemed to have
been merged into this Agreement.


12.Assignment. This Agreement is for the sole and exclusive benefit of the
Parties and shall not be deemed to be for the benefit of any third-party.
Neither Party shall assign or encumber any of its rights or delegate any of its
obligations hereunder without prior written consent of the other Party. Any
assignment or encumbrance in violation of the foregoing shall be void.


13.Waivers and Amendments. No delay on the part of a Party in the exercise of
any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by such Party of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of any provision of this Agreement
shall be effective unless in writing and signed by the Parties.


14.References to Sections and Agreement; Captions. Unless otherwise indicated
either expressly or by context, any reference in this Agreement to a "Section"
shall be deemed to refer to a Section of this Agreement. All references herein
to this Agreement shall, as of any time after the date hereof, be deemed to
include all amendments hereto which have been made prior to such time in
accordance with Section 13. Section captions, headings and titles used in this
Agreement are for convenience only, and shall not affect the construction of
this Agreement.


15.Jurisdiction, Venue and Service of Process. Subject to the provisions of
Section 10, the Parties hereby consent to the exercise of jurisdiction over its
person and its property by any court of competent jurisdiction situated in the
City of Wilmington, Delaware (whether it be a court of the State of Delaware or
a court of the United States of America situated in Wilmington, Delaware) for
the enforcement of this Agreement or in any other controversy, dispute or
question arising hereunder, and each Party hereby waives all personal or other
rights to object to such jurisdiction for such purposes. Each Party, for itself
and its successors and assigns, hereby waives any objection which it may have to
the laying of venue of any such action or suit at any time, each Party agrees
that service of process may be made, and personal jurisdiction over such Party
obtained, by service of a copy of the summons, complaint and other pleadings
required to commence such litigation by personal delivery or by United States
certified or registered mail, return receipt requested, addressed to such Party
at its address for notices as provided in this Agreement. Each Party waives all
claims of lack of effectiveness or error by reasons of any such service.


16.Confidentiality. All oral and written information about each Party, their
respective businesses and customers, and this Agreement (collectively,
"Records"), are valuable and proprietary assets. Each Party (and each of their
respective employees and agents) shall treat the Records as strictly
confidential and, except as expressly authorized hereunder, will not disclose
such Records to any Person (other than its Affiliates and, in the case of EFSPV,
to proposed transferees of the Participation Interests and in connection with
the exercise of any right or remedy under this Agreement) or use such Records
other than in accordance therewith. Each Party will use its best efforts to
ensure that its employees and agents maintain such confidentiality. Each Party
will notify the other Parties immediately upon receiving a subpoena or


15651.005 4829-8396-4018.2     10



--------------------------------------------------------------------------------




other legal process about any other Party's Records and will cooperate with the
other Party to comply with or oppose the subpoena or legal process. This Section
16 will not apply to information, documents, and material that are in or enter
the public domain other than through a wrongful act or omission of a Party.


17.Jury Waiver. EACH PARTY HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
REPRESENTS TO THE OTHER THAT IT HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL WITHOUT A JURY.


18.Compliance with Law and Regulations. The performance of each of the Parties
under this Agreement is subject to all applicable Requirements and any
Governmental Authority and each Party hereby covenants to comply with all
applicable Requirements and the lawful and reasonable actions or requests of
duly authorized Regulatory Authorities in connection with the matters
contemplated by this Agreement. If either Party becomes aware of any change in
any Requirement affecting the performance of obligations by the other Party
under this Agreement, then it shall promptly thereafter provide written notice
of the same to such Party, provided that the failure to provide such notice
shall not relieve either Party of its obligation to comply with all applicable
Requirements as may change from time to time. Nothing in this Agreement shall be
construed as compelling either Party to act in violation of any applicable
Requirements.


19.Survival. Except as otherwise expressly provided herein, all the
representations, warranties, terms and covenants of the Parties shall survive
the termination of this Agreement.


20.No Third Party Beneficiaries. This Agreement is intended for the benefit of
the Parties and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person; provided that, notwithstanding the foregoing, each of Lender and Victory
Park shall be entitled to enforce the provisions of this Agreement as if it were
a party hereto.


21.Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


22.Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by the Parties on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed an original and
all of which counterparts, taken together, shall constitute but one and the same
agreement. A copy of an executed signature page to this Agreement delivered by
either Party via facsimile, PDF file or by other electronic means shall be
deemed effective on the date of such delivery.


15651.005 4829-8396-4018.2     11



--------------------------------------------------------------------------------






23.Limited Recourse and Non-Petition. EFF shall have recourse only to the net
assets of EFSPV (other than any Collateral excluded pursuant to Section 2.1 of
the Security Agreement) (the "EFSPV Assets") following the realization of
Collateral in accordance with the terms of the Security Agreement. If the
proceeds following the realization of such EFSPV Assets and application thereof
in accordance with the Security Agreement and Financing Agreement (the "Net
Proceeds") are insufficient to discharge all payments which, but for the effect
of this clause, would then be due and payable to EFF hereunder (the "Amounts
Due"), then the obligations of EFSPV to EFF hereunder shall be limited to the
amounts available from the Net Proceeds and no debt shall be owed to EFF by
EFSPV for any further sum. EFF shall not take any action or commence any
proceedings against EFSPV to recover any Amounts Due except as expressly
permitted by the provisions of this Agreement. EFF shall not take any action or
commence any proceedings or petition a court for the liquidation of EFSPV, nor
enter into any arrangement, reorganization or insolvency proceedings in relation
to EFSPV whether under the laws of the Cayman Islands or other applicable
bankruptcy laws until after the later to occur of the payment of all of the
Amounts Due or the application of all of the Net Proceeds. EFF hereby
acknowledges and agrees that the EFSPV's obligations under this Agreement are
solely the corporate obligations of EFSPV, and that EFF shall not have any
recourse against any of the directors, officers or employees of EFSPV for any
claims, losses, damages, liabilities, indemnities or other obligations
whatsoever in connection with any transactions contemplated by this Agreement.


<Signatures on Next Page>


15651.005 4829-8396-4018.2     12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first above written.
EFF:
EF FINANCIAL, LLC
By:
/s/ Kenneth E. Rees
Name:
Kenneth E. Rees
Title:
President and CEO
 
 
EFSPV:
EF SPV, LTD.
By:
/s/ Andrew Dean
Name:
Andrew Dean
Title:
Director







15651.005 4829-8396-4018.2     13

